Carr, J.:
This is an appeal from a judgment that dismissed the complaint in an action brought for an annulment of a marriage. This action was undefended and was tried before Blackmar, J. The record on appeal does not contain any copy of a complaint. Apparently there was nothing served on the defendant but a summons, on which was indorsed a statement as to the nature of the action. There was no evidence but that given by the plaintiff herself.
This is a tragic case for the young woman involved, but the sole question is whether she discloses sufficient facts to justify an annulment of the marriage on the ground of fraud. At the time of her marriage with the defendant she was about twenty-one years of age. She had met him at a dance. He appeared to have been attracted towards her, for he asked leave to call upon her. Between February, 1912, and April eleventh, of the same year, she met him about twice a week at *49her home. They went out for walks and strolls. He told her that he loved her, and that'he fell in love with her at first sight. He brought her flowers. On the Sunday before April eleventh he proposed marriage to her. She asked him if he loved her enough to many her, considering the short time he knew her, and he said that he did. On' April eleventh they were married before a minister. He took her to a hotel in Brooklyn, where the marriage was ■ consummated. He told her that he would make arrangements to hire a flat, a “kitchenette,” “five rooms.” After she left the hotel with him she spoke about the “ kitchenette ” and he told her not to worry; that he would call on her on the following Sunday, and that they would go out and look for a “ kitchenette,” etc. On the following Sunday he came to her house and told her he did not love her; never did love her and never intended to love her, and insisted that she should get a divorce from him. The case is a cruel one on its face; in fact cruel enough to tempt a disturbance of the judgment of those who are fathers of daughters. But I think we have not yet arrived at a legal stage which requires an annulment of a marriage because one party or both parties were untruthful to each other in their mutual protestations of all-consuming and undying love. Marriage is yet a status on which depends the idea of a family, and on which in turn has arisen the structure of civilization as we know it.
The judgment should be affirmed.
Jerks, P. J., Thomas, Rich and Putnam, JJ., concurred.
Judgment affirmed, without costs.